DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KP 2017-0038283 A) in view of Perry et al. (US 2004/0189661).

Regarding claims 1 and 13
Hyun et al.  discloses the invention substantially as claimed, however does not specifically show the image processor performs the image processing so that predetermined sub- pixels adjacent to a central part of the text are driven in a light-emitting state in the unit pixels respectively corresponding to both edges of the text.

Hyun et al. however shows the display device comprising unit pixels in which red, white, blue, and green sub-pixels are sequentially arranged (see the abstract and Fig. 5), the display device comprising: an image processor (see Fig. 3) configured to detect text from an image signal input from outside (taken to be text determination unit 312), perform image processing on the text, and output the text (see Fig. 3 and para. 0019-0026).

Perry et al. teaches that is known to have the processor performs the image processing so that predetermined sub- pixels adjacent to a central part of the text are driven in a light-emitting state in the unit pixels respectively corresponding to both edges of the text (taken to be darkening both edges boundaries of text, which include antialiasing and ClearType processing, see for example Figs. 8 and 12 and para. 0138-0142 and 0086-0093), in order to increase resolution of objects, glyph and fonts (see para. 0020-0028).

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Hyun et al., such that  the image processor performs the image processing so that predetermined sub- pixels adjacent to a central part of the text are driven in a light-emitting state in the unit pixels respectively corresponding to both edges of the text (taken to darkening both edges/boundaries of text, which include process such as antialiasing and ClearType processing), as taught by Perry et al., in order to increase resolution of objects, glyph and fonts, as suggested by Perry et al. in para. 0020-0028.


Regarding claim 12
Hyun et al. in combination with Perry et al. further shows, wherein the text is a ClearType text (see for example Perry et al.. para. 0086-0093).

Regarding claim 13
Hyun et al. in combination with Perry et al. further shows, a timing controller configured to process and output the image signal received from the image processor according to an operation condition of the display panel (see for example Hyun et al., timing controller TC); and a data driver (see Hyun et al., DD) configured to apply, to the sub-pixels, a data signal corresponding to the image signal received from the timing controller (see Hyun et al. Fig. 1).


Allowable Subject Matter

Claims 2-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-11 and 14-20
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claims 1 and 13, having the further limitations as set forth in claims 2-11 and 14-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arnold et al. (US 2005/0219247), Tang (US 2012/0288190) and Hobbs (US 8,326,051), all show display device having the ability of rendering text for improving readability.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687